Citation Nr: 1436831	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-13 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

3.  Entitlement to separate compensable ratings for erectile dysfunction and diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1965 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to an increased rating for type II diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran's VA treatment records were last obtained and associated with his claims file in April 2010.  However, a January 2011 VA examination report refers to studies conducted in December 2010 along with a notation that the Veteran had been referred by VA and provided a diagnosis of sensory peripheral neuropathy.  The records of this additional treatment are not included in the appellate record and must be obtained.  

Reference is also made to more recent private treatment records that suggest that the Veteran has peripheral neuropathy due to his diabetes.  It was also noted that the Veteran had been placed on insulin treatment for his diabetes mellitus.  As the available medical evidence includes inconsistent medical opinions as to whether the Veteran's peripheral neuropathy may be a result of his service-connected type II diabetes mellitus, further development is required prior to appellate review.

Evidence received in September 2011 further suggests the Veteran's service-connected erectile dysfunction and diabetic retinopathy may have increased in severity since they were last evaluated by VA examination.  An up-to-date examination is thereby necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any recent relevant unobtained treatment records with the claims file.  All records obtained should be associated with the claims file.

2.  Afford the Veteran a VA peripheral nerves examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) he has peripheral neuropathy of the left and/or right lower extremity that were incurred or aggravated as a result of service or his service-connected type II diabetes mellitus disability.  The examiner should address the relevant evidence of record, to include the opinions of the April 2010 and August 2011 private examiners and the December 2010 VA examiner.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.


3.  Afford the Veteran a VA genitourinary disorder examination to identify all manifest symptoms associated with the service-connected erectile dysfunction disability over the course of the appeal and distinguish these symptoms from any symptoms attributable to a nonservice-connected disability. A specific finding should be made as to whether the Veteran has a deformity of the penis.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Afford the Veteran a VA eye examination to identify all manifest symptoms associated with the service-connected diabetic retinopathy disability over the course of the appeal and distinguish these symptoms from any symptoms attributable to a nonservice-connected disability. 

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

5.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



